Case 7:20-cv-04573-PMH-PED Document 32-21 Filed 07/13/20 Page 1 of 2




                 Exhibit 21
Case 7:20-cv-04573-PMH-PED Document 32-21 Filed 07/13/20 Page 2 of 2




                                                               PRELIMINARY INJUNCTION
                                                                      HEARING

                                                                    JX-16
                                                                       7:20-cv-04573




            Preliminary Injunction Hearing JX-16   p. 1 of 1
